
	

115 SRES 548 IS: Expressing the sense of the Senate that high performance buildings improve the quality of life for millions of individuals, produce a more resilient and sustainable world for current and future generations, reduce operating costs, and improve the productivity, comfort, and health of occupants, and designating the week of June 11 through June 15, 2018, as “High Performance Building Week”.
U.S. Senate
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 548
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2018
			Mr. Cardin (for himself, Mr. Gardner, Mrs. Capito, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that high performance buildings improve the quality of life for
			 millions of individuals, produce a more resilient and sustainable world
			 for current and future generations, reduce operating costs, and improve
			 the productivity, comfort, and health of occupants, and designating the
			 week of June 11 through June 15, 2018, as High Performance Building Week.
	
	
 Whereas the term high performance building is defined in section 401 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17061) as a building that integrates and optimizes on a life cycle basis all major high performance attributes, including energy conservation, environment, safety, security, durability, accessibility, cost-benefit, productivity, sustainability, functionality, and operational considerations;
 Whereas, because individuals spend approximately 90 percent of their time indoors and buildings are the single largest consumer of energy and water in the United States, built environments have a vast impact on virtually all aspects of life and national security in the United States;
 Whereas the United States benefits technologically, economically, and environmentally from innovative technologies developed for use in high performance buildings;
 Whereas research and programs that are supported by government entities and private industry and relate to high performance buildings benefit the United States and individuals in the United States; and
 Whereas investing in resilient and robust building systems protects individuals and businesses in the United States from the impacts of man-made disasters and natural disasters, such as hurricanes, snowstorms, tornadoes, wildland fires, floods, and earthquakes: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of June 11 through June 15, 2018, as High Performance Building Week; and
 (2)supports efforts to— (A)improve the performance of existing and future buildings through—
 (i)the adoption of best practices and voluntary consensus standards relating to commercial and residential buildings; and
 (ii)participation by interested parties in— (I)government programs, including those at the Office of Energy Efficiency and Renewable Energy of the Department of Energy;
 (II)public-private partnerships; and (III)private initiatives;
 (B)create awareness of the beneficial impacts that high performance buildings have on communities, including reductions in operating costs, improvements in the health and productivity of occupants of high performance buildings, and enhancements in community resiliency;
 (C)encourage interested parties to engage in dialogues on innovative policies and programs relating to the build environment that address needs relating to resiliency, workforce development, and energy and water efficiency;
 (D)support investment in research and programs that incentivize investments in high performance commercial and residential buildings, as investment in high performance buildings is in the overall interests of the United States; and
 (E)invest in training and education for, and celebrate the work of, engineers, architects, builders, code officials, tradespeople, design professionals, laborers, and others in the construction industry who work to advance high performance buildings.
				
